DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicants’ arguments, filed June 16, 2022, with respect to the rejection of claim 1 under Walley have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Menegoli (US 2011/0053500).  Menegoli discloses that in a system with two receivers it is known to “cloak” one of them so that it would not interfere with the other (par 58, 75).  This is done by shorting the coil to ground (fig 6B; par 77).
Fowler teaches that it is known to place two power receivers on opposite sides of a shopping cart.  Thus, Menegoli and Fowler combine to teach playing two wireless power receivers (where only one is activated at a time) on opposite sides of the cart. 
Applicants’ arguments, filed June 16, 2022, with respect to the rejection of claims 8 and 12 under Partovi and McNeally have been fully considered, but they are not persuasive.  The Applicants state that “McNeally simply teaches a single array of transmitting coils”.  But the Applicants’ arguments do not acknowledge Partovi’s array (see fig 3).  The first row (top) would be on one side of the McNeally cart and the fourth row (bottom) would be on the opposite side of the McNeally cart. 
The objections to the title and abstract are withdrawn. 

Claim Objections
Claim 22 is objected to because there is no antecedent basis for the limitation of “the second place”.  Claim 8 refers to “locations” (not places).
Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3 and 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Menegoli (US 2011/0053500) in view of Fowler (US 2008/0231228).  Menegoli (par 71) incorporates the disclosure of Toncich (US 8,965,461).  Toncich is cited as part of the Menegoli disclosure, not as a modifying reference. 
Menegoli figures show a single receiver.  Citations to a second receiver will be indicated with a prime (‘).  An explanation to support the obviousness of a second receiver is provided after the art limitation analysis.
With respect to claim 1, Menegoli discloses a power receiving apparatus (fig 5-6; par 53-), comprising: 
a first receiving coil (304); 
a first shoring circuit (S1B) configured to short or ground the first receiving coil; 
a second receiving coil (304’); 
a second shorting circuit (S1B’) configured to short or ground the second receiving coil;
a receiving circuit (fig 5, rectifier 308; also shown in fig 6 as D1) configured to generate DC power from power received by the first receiving coil and the second receiving coil (par 55, 70); 
a switching circuit (Menegoli fig 6A, item S1A; Toncich fig 13 shows that Menegoli figures 6A and B are combined in one embodiment; col. 10, line 66 to col. 11, line 16) connected to the first receiving coil and the second receiving coil; and 
a control circuit (not shown in figures; par 58 “this switching between unloading and loading controlled by receiver”) configured to control the switching circuit to selectively connect one of the first and second receiving coils to the receiving circuit and short/ground the other one.
Menegoli discloses an embodiment with multiple receivers (par 58, 75).  This art rejection relies on there being two receivers.  The first of these receivers is assigned the reference numerals shown in Menegoli.  The second receiver is assigned with a prime (‘).
Menegoli discloses an in-series switch (fig 6A) and a shunting switch (fig 6B).  These two switches are combined into one circuit in Toncich figure 13, which is incorporated into Menegoli’s disclosure (see par 71).  The in-series switch is the “switching circuit” to selectively connect the selected coil to the receiving circuit.  The shunting switch is the “shorting circuit” to selectively de-select the coil and connect it to ground.
Menegoli discloses two coils, with one activated and one deactivated (shorted to ground), but does not expressly disclose that they are on opposite sides of a cart.  Fowler discloses a rechargeable cart and teaches that it is known to place charging contacts on opposite sides of the cart (fig 6, item 105; par 107).  
Menegoli and Fowler are analogous because they are from the same field of endeavor, namely chargeable devices.  At the time of the earliest priority date of the application, it would have been obvious to one skilled in the art to configure Menegoli’s two coils to be on two sides of a cart, as taught by Fowler.  The motivation for doing so would have been to charge a device (cart) that is known to require power.  Further motivation would have been to place the Menegoli coils as close to a transmitter as possible.  Fowler teaches that charging contacts should be placed here because this is the widest part of the cart and ensures a closest approach to the power source (par 107).  While Fowler uses direct contact to provide electricity to the cart, Menegoli already discloses wireless power transfer.  Fowlers optimal contact placement would be equally applicable to contactless charging, as taught by Menegoli. 
With respect to claim 3, Menegoli discloses the first/second shorting circuits are configured to ground the first/second receiving coils (see fig 6B). 
With respect to claim 5, the combination teaches that the Menegoli first receiving coil and first shorting circuit are adjacent to a Fowler first rear caster of the cart and the Menegoli second receiving coil and second shorting circuit are adjacent to a Fowler second rear caster of the cart.
Fowler discloses its contacts are adjacent to rear casters (see fig 6).  Menegoli uses wireless power receiving circuits and shorting circuits instead of direct contacts.  Thus, the combination results in the Menegoli circuits being adjacent to the casters. 
With respect to claim 6, Menegoli discloses a radio unit (314, 316) configured to receive wireless communication from a power transmitting system indicating which one of the first receiving coil or the second receiving coil is to be connected to the receiving circuit by the switching circuit (par 60-61)
With respect to claim 7, Fowler discloses: 
an electronic device (75, 120, 123; par 59) on the cart; and 
a battery (135; par 106) on the cart and connected to the electronic device, 
wherein the DC power from the receiving circuit is supplied to at least one of the electronic device and the battery (par 106).  
Claims 8-11 and 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Partovi (US 7,952,322) in view of McNeally (US 2019/0207427).  Alternatively, the claims are rejected over McNeally in view of Partovi.  The combination in both directions is addressed below.
With respect to claim 8, Partovi discloses a power transmitting apparatus (fig 2-3, 10 ; col. 8, 17-18), comprising: 
a plurality of first transmitting coils aligned along a first side (top row shown in fig 3), with an interval corresponding to a distance between two carts in a stacking configuration with one or more carts therebetween (col. 9, lines 7-10; Partovi that many coil arrangements are possible), the first transmitting coils being positioned to correspond to a first location on a first group of carts in the stacking configuration (when combined with McNeally, the Partovi top row is alongside “a first location” of a shopping cart), but not to the first location on a second group of carts (because the spacing of the coils “corresponding to a distance between two carts in a stacked configuration”; see below); and
a plurality of second transmitting coils aligned along the second side (bottom row shown in fig 3) with the interval (the spacing of the coils in the bottom row is the same as that of the top), the second transmitting coils being positioned to correspond to a second location on the second group of carts in the stacking configuration (see below), but not to the second location of the first group of carts in the stacking configuration. 
Partovi discloses a wireless power transmitter with an array of coils.  The array includes a first plurality of coils along the top and a second plurality of coils along the bottom.  In the combination (see below), these two rows will “correspond” to left and right sides of a shopping cart and/or left and right shopping cart guide rails.  Partovi discloses that its transmitter can be used in any situation to power a battery-operated electronic device (col. 1, lines 28-50), but does not expressly disclose it is in a shopping cart corral.  
McNeally discloses that it is known to use wireless power transmission systems with shopping cart corrals to provide wireless power to a battery-operated shopping cart (see fig 4B; par 40-47). McNeally discloses a one-dimensional array of wireless power transmitting coils (416) that is placed on a raised platform (422) that creates a plurality of guides including a first guide on a first side (left side of 422) and a second guide on a second side (right side of 422) opposite the first side, the plurality of guides configured to receive carts in a stacking configuration (see fig 4B).
When combined, Partovi’s multidimensional array is placed on the McNeally platform (422).  Thus, the combination teaches a plurality of first transmitting coils along the first guide and a plurality of second transmitting coils along the second guide.  Partovi discloses that its array can be in any geometry.  This is interpreted to mean spacing that corresponds to the distance between every other cart in a stacked configuration. Thus, the combination teaches that the Partovi transmitting coils correspond to a distance between two carts in the stacked configuration. 
The combination’s transmitting coil array on the left guide corresponds to a first location on the first plurality of carts (the left side).  But they do not correspond to the first location on the second plurality of carts.  This is because Partovi’s coils are spaced to coincide with every other cart.  This means that there is no coil to correspond to the first location on the second plurality. 
The same analysis applies to the right guide.
Partovi and McNeally are analogous because they are from the same field of endeavor, namely wireless power transmitters with a plurality of coils.  At the time of the earliest priority date of the application, it would have been obvious to one skilled in the art to configure Partovi for placement on a shopping cart corral platform, as taught by McNeally.  The motivation for doing so would have been the simple substitution of one known device for another to obtain predictable results.  MPEP §2143(b).  Based on Partovi’s teaching of the various possible locations that its system can be used, the skilled artisan would have found it obvious to use the Partovi system in a shopping cart corral.
Alternatively, it would have been obvious to one skilled in the art to modify McNeally to include a larger array and individually selectable coils, as taught by Partovi.  The motivation for the larger array would have been to guarantee better alignment and coverage (see Partovi col. 9, lines 7-10).  The motivation for the selectable coils would have been to save power.  By turning off the coils when not in use (because there is no receiver nearby), power is no wasted into empty space.  
Furthermore, The Examiner notes that claim 8 is directed to the power transmitting apparatus itself. The claim does not include the carts or define their size.  For whatever distance is found between Partovi’s coils, the skilled artisan would have been motivated to select a cart that is sized so that when stacked, the distance between Partovi coils would correspond to the distance between every other cart in a stacked configuration. 
With respect to claim 9, Partovi discloses adjacent first transmitting coils in the plurality of first transmitting coils are controlled by a control circuit such that only one of the adjacent first transmitting coils transmits power at a time (col. 17, lines 38-46 and 65-67).    
With respect to claims 10-11, Partovi discloses adjacent second transmitting coils in the plurality of second transmitting coils are controlled by the control circuit such that only one of the adjacent second transmitting coils transmits power at a time (col. 17, lines 38-46 and 65-67).  
Regarding claims 9-11, Partovi discloses that the coils are selectively activated.  As discussed above, the Partovi “first plurality” and “second plurality” of coils are interpreted as a line of coils on opposite sides of the array.  Partovi teaches that it is possible to activate only one of the coils in these plurality/lines.  Thus, Partovi teaches that any one activated coil would not have activated adjacent neighbors. 
While Partovi teaches that multiple coils can be activated for larger receivers or receivers that need more power, this art rejection relies on the situation in which a smaller receiver only requires that the Partovi transmitter activate one coil.  Fig 16 shows an example of how one transmitter array can accommodate a plurality of different receivers that are aligned on different “sides”.  
The Examiner notes that the specification discloses that the Applicant address a problem with transmitting power to a plurality of stacked carts from the same side.  A plurality of adjacent transmitting coils and receiving coils would interfere with each other (specification page 2).  The Applicants then describe how to alternate sides in successive transmitter pairs for immediately adjacent carts (such that even numbered carts receive power on a first side and odd numbered carts receive power on the second side; see specification pages 17-18).  This embodiment, however, is not claimed.  Claims 9-11 only broadly recites not activating adjacent coils on any one side – it does not particularly point out and distinctly claim how transmitter coils are in pairs (left/right) and that the controller activates opposite sides coils in each successive pair such that no two adjacent carts receive power on the same side.  Just because the claims recite that one activated coil has no activated neighbors is not the same as reciting how activated coils are on alternating sides.
It would appear that since Partovi can selectively activate individual coils, creating an alternating side pattern (L, R, L, R, etc.) would be possible or foreseeable during the lifetime of the system.  Should the Applicants amend the claims to more clearly define how the transmitter coils are controlled in an alternating fashion, they should address this analysis. 
With respect to claim 21, the combination teaches the first/second groups of carts are alternately stacked.  First, the Examiner notes that the carts aren’t claimed (claim 8 and its dependents are directed to the transmitter only).  Second, there is no difference between the two groups of carts – they are identical.  What makes them parts of different groups is that they are alternately stacked so that consecutive carts align with transmitters on opposing sides of the guide rails.  As the combination teaches alternating transmitter coils, any carts that are placed nearby would form two “groups”.
With respect to claim 22, Fowler discloses:
the first location on a cart in the stacking configuration is adjacent to a first caster (see fig 6 and the art rejection of claim 5);
the second place is adjacent to a second caster of the cart (see fig 6 and the art rejection of claim 5); and
the first/second casters are at back side portion of the cart (par 107; because this is the widest part of the cart).
McNeally discloses the plurality of guides are positioned to accept the first and second casters of the cart (see fig 4B).
Claims 12-20 are rejected under 35 U.S.C. 103 as being unpatentable over Partovi in view of McNeally, Menegoli and Fowler.  Alternatively, they are rejected over McNeally in view of Partovi, Menegoli and Fowler. 
With respect to claim 12, the four references combine to teach the transmitter (Partovi/McNeally) and the cart (Walley/Fowler), as discussed above in the art rejections of claims 1, 4 and 8.  The references are analogous, as discussed above.  The skilled artisan would have been motivated to place the Menegoli/Fowler cart into the McNeally/Partovi corral. 
With respect to claims 13-20, the combination teaches the recited limitations, as discussed above in the art rejections of claims 2-3, 5-8 and 10-11, respectively.
Conclusion
Applicants' amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADI AMRANY whose telephone number is (571)272-0415. The examiner can normally be reached Monday - Friday, 8am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Fureman can be reached on 5712722800 x36. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADI AMRANY/Primary Examiner, Art Unit 2836